J-A14023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEYON TYRELL FREELAND                      :
                                               :
                       Appellant               :   No. 1083 MDA 2021

               Appeal from the PCRA Order Entered July 16, 2021
                 In the Court of Common Pleas of York County
               Criminal Division at No: CP-67-CR-0001946-2011


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                     FILED: SEPTEMBER 12, 2022

        Appellant, Keyon Tyrell Freeland, appeals from the July 16, 2021 order

entered in the Court of Common Pleas of York County, denying as untimely

his second motion for collateral relief filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Appellant contends that the

PCRA erred in denying his petition without a hearing because he presented

meritorious issues asserting ineffectiveness of prior PCRA counsel.      Upon

review, we affirm.

        As the PCRA court recognized, the underlying facts of the case were

previously summarized in the trial court’s Rule 1925(a) opinion filed on April

17, 2012 and in this Court’s memorandum opinion affirming Appellant’s


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A14023-22


judgment of sentence on direct appeal. Commonwealth v. Freeland, 553

MDA 2021, unpublished memorandum at 1-3 (Pa. Super. filed August 23,

2012). This Court again summarized the facts in an opinion affirming the

denial of Appellant’s first PCRA petition. Commonwealth v. Freeland, 106

A.3d 768, 772 (Pa. Super. 2014). In its Rule 1925(a) opinion in support of

denial of the instant petition, Appellant’s second, the PCRA court explained

that Appellant was charged on January 19, 2011 with two counts of attempted

homicide, two counts of aggravated assault, and one count of possession of a

firearm, all in relation to the shootings of Kyree Maxfield and Ja’Quinn Barnes

that occurred on January 8, 2011. PCRA Rule 1925(a) Opinion, 12/10/21, at

2.

      On December 8, 2011, a jury convicted Appellant of the firearms

charges and the charges relating to the shooting of Kyree Maxfield, but

acquitted him with respect to the shooting of Ja’Quinn Barnes. On February

17, 2012, the trial court imposed a sentence of 14 to 28 years in prison. The

court subsequently denied Appellant’s post-sentence motions and this Court

affirmed his judgment of sentence on August 23, 2012. Id. at 2-3. He did

not seek allowance of appeal to our Supreme Court.

      Appellant filed a first, timely PCRA petition on March 4, 2013. Counsel

was appointed and a hearing was held on September 25, 2013.             At the

conclusion of the hearing, the PCRA court dismissed the petition for lack of




                                     -2-
J-A14023-22


merit. As noted above, this Court affirmed the dismissal on December 11,

2014. Commonwealth v. Freeland, 106 A.3d 768 (Pa. Super. 2014).

        Appellant pro se filed the instant petition, his second, on January 5,

2021, alleging that his sentence for attempted murder was illegal and that

counsel for his first PCRA petition was ineffective. See PCRA Petition, 1/5/21,

at 4.        Appellant did not assert any exception to the PCRA timeliness

requirements in his petition, leaving blank the page of the petition designated

for offering proof of any applicable exceptions. Id. at 3.

        On March 5, 2021, the PCRA court issued a Rule 907 notice of intent to

dismiss Appellant’s petition. The Rule was reissued on April 19, 2021 and was

served on Appellant at that time. Appellant filed a response on May 6, 2021.

Privately retained counsel subsequently entered an appearance for Appellant

and filed a supplemental response on July 12, 2021. By order entered July

16, 2021, the court dismissed the petition. This timely appeal followed. Both

Appellant and the PCRA court complied with Pa.R.A.P. 1925.

        In his Rule 1925(b) statement, Appellant listed eleven issues that he

intended to raise on appeal. Rule 1925(b) Statement, 9/7/21, at ¶ 10(a)(1-

11). In his brief, Appellant presents the following issue for our review:

        I.      Whether the trial court erred in denying Appellant’s petition
                for post conviction collateral relief without a hearing
                pursuant to Rule 907 of the Pennsylvania Rules of Criminal
                Procedure?

Appellant’s Brief at 4.




                                         -3-
J-A14023-22


      “[A]n appellate court reviews the PCRA court’s findings of fact to

determine whether they are supported by the record, and reviews its

conclusions of law to determine whether they are free from legal error.”

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).

Where the record supports the PCRA court’s findings of fact, they are binding

on this Court. Commonwealth v. Watkins, 108 A.3d 692, 701 (Pa. 2014).

We review the PCRA court’s legal conclusions de novo. Id.

      All PCRA petitions, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final” unless an

exception to timeliness applies. 42 Pa.C.S.A. § 9545(b)(1). “The PCRA’s

time restrictions are jurisdictional in nature.   Thus, if a PCRA petition is

untimely, neither this Court nor the [PCRA] court has jurisdiction over the

petition. Without jurisdiction, we simply do not have the legal authority to

address the substantive claims.” Commonwealth v. (Frank) Chester, 895

A.2d 520, 522 (Pa. 2006) (internal citations and quotation marks omitted)

(overruled on other grounds by Commonwealth v. Small, 238 A.3d 1267

(Pa. 2020)).   As timeliness is separate and distinct from the merits of

Appellant’s underlying claims, we first determine whether his PCRA petition

was timely filed. Commonwealth v. Stokes, 959 A.2d 306, 310 (Pa. 2008).

      In this instance, Appellant’s judgment became final on September 23,

2012, thirty days after this Court affirmed his judgment of sentence.

Therefore, Appellant had until September 23, 2013 to file a PCRA petition.


                                     -4-
J-A14023-22


His petition, filed on January 5, 2021, is facially untimely. Therefore, unless

Appellant has pleaded and proved an exception to the PCRA’s time bar, we

may not address his substantive claims.

       In its July 16, 2021 order dismissing Appellant’s petition, the PCRA

court noted that it considered the petition, as well as the responses filed by

Appellant and by privately retained counsel to the court’s Rule 907 notice.

The court explained that it dismissed the petition for the reasons set forth in

its Rule 907 notice. Order, 7/16/21, at 1. The court also offered its reasons

for rejecting the additional contentions asserted in the Rule 907 responses.

Id. at 1-3.

       Pertinent to our assessment of the timeliness of the petition, the court

concluded that the “petition is facially untimely.” Rule 907 Notice at 1. “By

your own admission in the PCRA petition, your time period within which to

file a petition had long expired by that date.” Id. at 3. The court considered

Appellant’s assertions that his sentences were illegal and that both trial and

PCRA counsel were ineffective but determined that those issues did not meet

any timeliness exceptions under the PCRA. Id. at 3-4.1 We agree with the

PCRA court’s analysis and conclusions.




____________________________________________


1 In the July 16, 2021 order, the court did not further address the timeliness
issue.



                                           -5-
J-A14023-22


      In his brief, Appellant asserts that “any claim of an illegal sentence may

be raised at any time and cannot be waived.” Appellant’s Brief at 9. It is

unquestioned that an illegal sentence can be remedied through PCRA relief.

See 42 Pa.C.S.A. § 9542 (“This subchapter provides for an action by which

persons . . . serving illegal sentences may obtain collateral relief”);

Commonwealth v. McIntyre, 232 A.3d 609, 617 (Pa. 2020).               However,

“[a]lthough legality of sentence is always subject to review within the PCRA,

claims must still first satisfy the PCRA’s time limits or one of the exceptions

thereto.” Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999) (citation

omitted).

      Because the instant PCRA petition is facially untimely and Appellant

failed to plead and prove the applicability of any exception to the time bar of

the PCRA, we have no jurisdiction to entertain the merits of the instant PCRA

petition. See Chester, supra.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/12/2022




                                     -6-
J-A14023-22




              -7-